DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-28 are pending and directed to methods of treating neuropathic pain in a subject by administering a compound to the subject.  Claims 1-28 are subject to an election requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
For purposes of initial examination, Applicant is required to elect “a single disclosed species (or a grouping of patentably indistinct species)” (see, e.g., MPEP § 803.02(III), MPEP § 809.02(a), emphasis added).  Here, the disclosed species of record are set forth at the Examples (see, e.g., MPEP § 809.02(a), noting that species are preferably identified as the species of example I, II, III, etc.).  The single, disclosed species (or groupings of indistinct species) of record are understood to be as follows:
The species of Example 1, wherein EV131 is administered to mice with CCI of the sciatic nerve at 1-3 mg/kg, i.p. (see, e.g., Spec. filed 6/5/2020 at pages 21-22).
The species of Example 1, wherein EV131 is administered to mice with CCI of the sciatic nerve at 10 mg/kg, i.p. (see, e.g., Spec. filed 6/5/2020 at pages 21-22).
The species of Example 2, wherein EV131 is administered systemically to mice with CCI of the sciatic nerve at 1-3 mg mg/kg, i.p. (see, e.g., Spec. filed 6/5/2020 at pages 22-24).
The species of Example 2, wherein EV131 is administered systemically to mice with CCI of the sciatic nerve at 10-40 mg mg/kg, i.p. (see, e.g., Spec. filed 6/5/2020 at pages 22-24).
The species of Example 2, wherein EV131 is administered via intraplantar injection to mice with CCI of the sciatic nerve at 0.0075-0.25 mg per 50 µl (see, e.g., Spec. filed 6/5/2020 at pages 22-24).
To be responsive to the instant requirement, Applicant should elect one “single disclosed species” (see, e.g., MPEP § 803.02(III), MPEP § 809.02(a)) from among the five disclosed species enumerated above.  If Applicant believes the Examiner inadvertently overlooked any additional single, disclosed species of record that Applicant wishes to elect, Applicant is invited to contact the Examiner to ensure any subsequent response is fully responsive. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The instant claimed species lack unity of invention because even though the inventions of these groups require the technical feature of treatment of neuropathic pain in a subject comprising administering an HBP (or nucleic acid encoding an HBP), but this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2007/0249528 A1 (see, e.g., US’528 at claims 1-9, noting that the claims encompass treatment of numerous types of inflammation and injury by administering a histamine binding protein, such as EV131; US’528 also directly suggests use of HBPs in the treatment of crush injuries at ¶¶[0005], [0015], claim 3).  In addition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2002/0151499 A1 (see, e.g., US’499 at title, abs, claims 1-9, ¶¶[0078]-[0094], discussing treatment of conjunctivitis with EV131).  In addition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2011/0152171 A1 (see, e.g., US’171 at 1-18, 22-23, ¶¶[0012]-[0023], discussing treatment of various inflammation- and histamine-related conditions by administering HBP proteins such as FS-HBP2).  Accordingly, the general administration and treatment of subjects classifiable as having various inflammation, injury, allergic, or histamine-related conditions/symptoms using HBPs such as EV131 is not a special technical feature (see, e.g., Yamasaki et al, Allergic Inflammation leads to Neuropathic Pain via Glial Cell Activation, The Journal of Neuroscience, v36(47):11929-11945 (Nov. 23, 2016); at title, abs, passim, discussing how allergic inflammation leads to neuropathic pain; see also Andersen et al., Neuropathic Symptoms of the Ocular Surface: Dryness, Pain, and Itch, Curr Opin Allergy Clin Immunol., vol. 17(5): 373–381 (2017 October); at title, abs, 3, 7-8, discussing and disclosing neuropathic symptoms associated with ocular surfaces, including itching and pain associated with conjunctivitis).


Applicant is required, in reply to this action, to elect a single, disclosed species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The identification of claims readable on the elected species should include the pending claim language that reads upon the single, elected species. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: All claims are generic with respect to at least one parameter; claims 1 and 10 are independent.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654